Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Applicant alleges “examiner has acknowledged that claims 6 and 9-10 are directed to allowable subject matter” which is contrary to the record. The Final Rejection mailed 1/26/2022 did not indicate allowable subject matter, and the non-final rejection of 7/9/21 similarly rejected all claims. Claims 7-11 have not had art rejections applied to them, however they remain rejected under a grounds of non-statutory double patenting. 
Applicant notes but does not make any argument with respect to the 102(a)(1) rejection over Chen, nor the 103 rejection of claims 4-6 presented in the previous office action. This submission therefore appears non-responsive under 37 CFR 1.111, which indicates “(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”

Since applicant appears to believe the insertion of the claim amendment of the word “button” in several locations is responsive, examiner will treat the reply as bona fide, and examine the case as presented, in accordance with MPEP 714.03(A). 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim15-29 of U.S. Patent No. 10,695,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier granted claims are broader and encompass the present claims. The claims of the second application are not distinct (they are anticipated) in view of the claims of the first patent.
 The one way test: Whether the claim at issue is patentably distinct over the earlier reference claim. Here, because the newly filed claims are not patentably distinct over the previously issued claims, they are subject to non-statutory type double patenting. 

Applicant does not respond to the substance of this rejection—alleging only that the inclusion of a marginally narrowed scope amendment “button” limitation precludes a finding of double patenting. As expressed above, this is not persuasive since a narrowing amendment cannot patentably distinguish, and in this context does not provide patentable distinctness to the newly submitted claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,875,552) in view of Overholt US 6,574,868, Ping (US 7,480,997) and Duey (US 2009/0277015).
Regarding claim 1, as set forth previously, Chen discloses A folding knife (see figure 2 and 3, respectively) comprising: an elongated frame (1 figure 3) defining a major plane and having a pivot element at a pivot end (4, inter alia, figure 1) and defining a pivot axis (through 4 figure 4) and the frame defining a blade receptacle (see blade 2 within the frame 1 in both figure 4 and 4 A; the area the blade rests in is per se a “receptacle”); an elongated blade (2 figure 4, inter alia) parallel to the major plane (clearly shown parallel in figures 6, or 6a) having a tip end and a base end, a spine edge and a cutting edge (clearly seen in figure 6 as the whole perimeter of the blade 2), and the base end connected to the pivot element (at 4 figure 6; column 2 line 60+ “ blade 2 pivotally connected to…handle 1 by …shaft 4”); the blade being operable to pivot between a stowed position in which the blade is received in the blade receptacle and an extended position in which the tip end of the blade extends away from the frame (See figures 2-6, inter alia); the blade having a lock feature proximate the base end (lock feature is a broad and structural recitation, requiring an element of the blade at the base to be meant to engage with a lock—see in figure 6 the cutaway portion of blade 2 which is interacting with and abutted by 311).

Chen further discloses a lock element (311 figure 6) connected to the frame (see rivets of the liner which embodies 311 to the frame portions 11, 12, in figure 6, 6A). Chen discloses the lock element is proximate the pivot element (proximate means near; as seen in figure 6, the 311 is near to the pivot 4). Chen discloses the lock element (311) is operable to selectably engage the lock feature when the blade is in the extended position (As seen in figure 6, 311 abuts and engages the portion of 2 designed to receive that lock element.


Chen discloses a detent element (72, 71, 113 figures 4A 6A, inter alia) connected to the frame (72 is seen mounted within and constrained by the frame elements 11, 12, in figure 6A for example; See also 72, 72 in figure 4A) and having a detent feature (72) biased against the blade
(by spring 71, as seen clearly in figure 4A).
Chen discloses the blade (2 figure 4, 6) including a detent engagement feature (251 figure
4A) registered with the detent feature and operable for engagement with the detent feature when
the blade is in the folded position (See specifically figure 4A which shows the blade 2 in folded
position and engaged by detent element/feature 72) to resist opening the blade in response to a
force less than a preselected threshold (As is evident by the arrangement shown in figure 4a, the
resistance of the blade 2 to opening will be a product of, among other things, e.g. friction, the
pressure of the spring and detent within the hole 251); and wherein the detent element includes a
detent spring (71 figure 4A) operable independently of the lock element (this is a statement of
intended use; here clearly 71/72 are independent of 351, which is a liner portion and distinct and
discrete in effect and structure from the detent parts).


	Chen lacks, with regard to claim 1, the lock element being a button lock element, and the engagement of the button lock element suitably corresponding thereto. As noted in applicant’s specification at [003] and [004] both “Liner lock knives are a popular style of folding pocket knives.” and “Button lock knives are another popular style of folding pocket knives.” By including the limitation “button” in the claims as now amended applicant is narrowing the generic term “lock element” to be restricted in construction to only “button locks” which according to the definition in the specification are “a small push-button that locks the blade in the open position by blocking the blade against a stop such as a pin” ([004]). 

	As is known to applicant, and as set forth below, button locks are well known in the art to be substituted or used in folding knifes in lieu of liner locks such as those shown in Chen. 

Examiner submits as evidence of this equivalence, e.g. Overholt US 6,574,868, which at column 4 line 25+ discloses “It will be understood that the handle portion just described may take any one of a number of known prior art configurations such as that used in unlockable knives, liner locks or button locks.” The prior art therefore explicitly recognizes the equivalence of liner and button locks, and suggests that the substitution of one for the other is a routine expedient in the art and may therefore be implemented with no unexpected result and no undue experimentation. 
	Examiner submits as additional evidence that the technical details of implementing a button lock are trivial, as seen in, e.g. Ping (US 7,480,997). Ping discloses a pivotal knife assembly, where a button 18 is used to lock the pivotal portion (3 figure 2) relative to the handle with a receiving portion (2 figure 2). As seen in figure 5, the button 18 has a thinned portion 23 and a spring 22, so that when the button is pressed the thinned portion aligns with the rear control surface of the pivoting structure which enables the movement of the pivoting section 3, and when the button is not depressed, the button portion 21 engages and abuts the rear of the pivoting section (31A figure 1) to prevent its rotation (which may also be understood as “locking” the pivot). While it is appreciated that the pivoting portion of Ping is a holder for a blade, and not a blade shank/pivot itself, the pivoting motion is the same, and the rear cam/abutment of 31A, 31B and 31D of the blade holder in Ping is clearly analogous to the rear of pivoting knives that are unitary and not a replacement housing for blades. The teachings regarding the locking and unlocking of the rear of Ping 3 is therefore highly relevant to the problem of knife blade locking and unlocking. 
Examiner submits as additional evidence that the technical details of implementing a button lock are trivial, as seen in, e.g. Duey (US 2009/0277015). Duey discloses a folding knife with a blade 22 and a handle 16/18 figure 3. The blade 14/22 has a rear camming and locking portion surrounding the pivot hole 148 figure 3, which is engaged to lock by the push button 38 as seen in figure 3-8, and as discussed in some detail at [0030-0032]. As disclosed in [0041]: “Operation of trigger mechanism 34 to allow blade 14 to rotate to the open position (arrow A in FIG. 9) is accomplished by pushing button end 38 of bolt 36 inwardly against the force of the compression spring 134 …. Since the overall length of bolt 36 is less than the width of handle 12 measured in bore 43, the bolt is movable in the bore in an up and down fashion. Pushing button 38 so that bolt 36 moves inwardly causes the locking body portion 42 of bolt 36--that is, tapered sidewall portion 46, to disengage from the notch 84 in tang 80 of blade 14. When the bolt 36 is depressed far enough so that edge 58 of bolt 36 passes by edge 86 of tang 80, blade 14 is free to rotate ….”
	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make a knife similar to Chen, but to eliminate Chen’s liner lock, and instead use a button lock such as that taught in Duey or Ping above—having a spring loaded button that engages with the spine of a blade to lock against a corresponding surface thereof, and to be actuatable against the spring force of the button assembly to permit the opening or locking of the blade. The substitution of button locking mechanisms in place of a liner lock is a routine substitution, as evidenced by Overholt as set forth above. The skill of those in the art is evidenced by all the cited art, but the technical details specific to button locking are shown in both Duey and Ping (US 7,480,997) which both show that the inclusion of a button lock for a blade would have been a routine matter, and would not have resulted in any undue experimentation or unexpected results. 


Regarding claim 2, Chen shows detent engagement feature as a “recess in the blade” as
shown at 251 figure 4A, inter alia.
Regarding claim 3, detent feature 72 of Chen is clearly a “ball” as seen in figures 4a and
6a, inter alia.

Regarding claim 12, the button lock element as disclosed in both Ping and Duey (the substituted technical button lock features noted above with respect to claim 1) moves into and out of the plane, as claimed, as shown in the several figures of Ping and Duey set forth above.
Regarding claim 13, the buttons shown in either Ping or Duey “protrude from” the frame they are mounted in, as they rise above their surroundings, in order to be actuatable as buttons. As cited above, with respect to claim 1, the button pressing and biasing by corresponding spring in both Ping or Duey is perpendicular to the plane of their respective blades, and therefore is the same as the button as claimed in claim 13. 

.
Regarding claims 14 and 15, the face of the button of Duey, for instance, 83 and 58 is adapted to ride along the tang end portion of the blade when being folded—as seen in figure 6. The contact between the blade 80 and the groove it is riding in in the button is shown, and is clear to those of ordinary skill in the art, since the button 38 and ‘shank’ 36 rides up and down against its biasing spring, and therefore makes contact or is capable of making contact with the blade in use during folding. The clause in the claim 14 “adapted to contact” here means capable of contacting the blade—or positioned such that contact is possible. AS seen in Duey figure 8 and 6, the dashed indication of 40 shows that the surface of 83 figure 5 is capable of contacting the blade tang along its major planar side in the closed position, as well as during the closing and opening action. 

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,875,552) in view of Overholt US 6,574,868, Ping (US 7,480,997) and Duey (US 2009/0277015) as set forth above with respect to claims 1-3 and 12-15, and further in view of Bauer et al. (US 2004/0020531 ) and Lake (US 2014/0360023).

Regarding claim 4, the detent spring of Chen as modified by the teachings of Overholt US 6,574,868, Ping (US 7,480,997) and Duey (US 2009/0277015) is not seen to be adjustable; figure 1, and others, show it is mounted in a single fixed orientation within the liner and frame. 
The detent of Chen is a locking type feature—its function is to lock elements relative to one another, as seen in the whole of Chen. In that context, we must ask if people of ordinary skill knew about and desired the ability to adjust the locking force of items that are being locked. 
Lake discloses that when a detent is being used in a folding knife, it is good to have the force of the detent be adjustable—See 110, 112, Figure 1, figure 2 and 304 figure 3; and the discussion about why to have the adjustment of the feature; at [0017]: “As Folding Knife 100 begins to wear and loosen over time, Adjustment Screw 110 is rotated inward extending 
Ball Surface 112 for the desired tension into the knife safety detent holes.” In the folding knife art, the pressure or tension of a detent is therefore recognized as a variable to be controlled and adjusted by the user and the person of ordinary skill. 

In Bauer et al. (US 2004/0020531) and with reference to figure 4, we learn: “[0051] By means of such a position of the slide element 12, the pressure in the work chamber 32 is vented and is increased in the work chamber 48.  This takes place as long as the pressure difference between the two work chambers 48 and 32 is great enough to overcome the adjustable detent force of the locking device 54, which in the exemplary embodiment of FIG. 4 is embodied by a 
prestressed detent spring in the form of a snap ball 94.  However, the locking device 54 can equally well be embodied by a leaf spring or other locking devices familiar to one skilled in the art.  The contact pressure of the locking device can be varied via an adjusting mechanism 96.”

Specifically, therefore, when a ball and spring are used to lock an element, those of ordinary skill know that providing the adjustability (by 96-- a screw, in the case of Bauer) to the spring force improves the device by permiting the regulation or adjustment and tuning of the amount of force being applied to the locking element. 
The rejection here of claim 4 can be understood in terms of exemplary rationale B, C or D (See MPEP 2143 I, B, C or D).
Here, the base device (Chen) uses a non-adjustable spring detent arrangement (base). 
IN accord with rationale B, the adjustable detent shown in Bauer could be substituted for the non-adjustable one of Chen, since the results would have been predictable (adding adjustability) and would not have any unexpected results. Similarly under rationale C; we may consider Bauer to be a comparable device to Chen, in that both wanted to lock one element relative to another under some circumstances, by the action of a spring detent. The application of the Bauer type of spring detent would constitute an improvement since it adds the adjustability of a quality of the spring detent that is desired by Chen—(Chen desires to use force to hold; the adjustability thereof is therefore a benefit). Similar to B, the result would be predictable—the addition of an adjuster mechanism to tighten or loosen the pressure applied to the Chen spring and by virtue thereof, to the ball. 

The same underlying factual observations noted with B or C above also slot neatly into the elements of “D” applying a known technique to a known device, and may therefore be viewed through that lens as well. 
Regarding claims 5 and 6, Bauer further specifically shows that the spring used to bias the ball in the device may be a “leaf spring” (at [0050]). The adjustment of a leaf spring is also therefore seen to be within the level of ordinary skill, since it is suggested in Bauer for use with a ball detent locking arrangement. Since Bauer uses an adjustment screw to bias the spring shown in the several figures, the same arrangement is suggested by the suggestion to bias a leaf spring in [0050]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724